Citation Nr: 1545198	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-47 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an increased rating for right knee degenerative joint disease, currently rated 10 percent disabling, to include whether a separate rating is warranted for instability of the knee.

2. Entitlement to an increased rating for left knee degenerative joint disease, currently rated 10 percent disabling, to include whether a separate rating is warranted for instability of the knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from December 1988 to December 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In December 2014, the Board denied entitlement to an increased initial rating for bilateral knee degenerative joint disease.  However, the Board granted entitlement to a separate 20 percent rating for each knee for partial removal and dislocation of semilunar cartilage.  The Veteran appealed the Board's decision denying entitlement to initial ratings in excess of 10 percent for his bilateral knee degenerative joint disease.  In June 2015, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR), and remanded the claims of entitlement to an increased initial rating for bilateral knee degenerative joint disease.  The grant of entitlement to a separate 20 percent rating for each knee for partial removal and dislocation of semilunar cartilage was not appealed and is not part of this appeal.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In December 2014, the Board denied entitlement to an increased initial rating for bilateral knee degenerative joint disease.  The Board granted entitlement to a separate 20 percent rating for each knee for partial removal and dislocation of semilunar cartilage.  Thereafter, the Veteran appealed only that part of the Board's 2014 decision that denied a rating in excess of 10 percent for degenerative joint disease to the Court.  In June 2015, based on a JMR, the Court issued an Order granting the JMR, and remanded the case to the Board. Accordingly, that portion of the Board's December 14 decision that denied a rating in excess of 10 percent for bilateral degenerative joint disease of the knees is vacated herein, and a new decision on these issues will be entered as if that part of the December 14 decision had never been issued.
REMAND

In the June 2015 JMR, the parties found that the Board did not provide adequate reasons and basis explaining why separate ratings for instability of the knees were not warranted.  The parties indicated that Diagnostic Code 5257 does not require objective examination findings to warrant a rating under that diagnostic code and that the Board did not consider the Veteran's complaints of giving way, locking and instability of the knees.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all pertinent VA treatment records from 2012 to the present that are not already associated with the evidence of record.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the current severity of his bilateral knee degenerative joint disease.  The evidence of record, in the form of electronic records, must be made available to the examiner and the examiner must indicate that these records were reviewed in the examination report.

All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected knees.  The examiner must first record the range of motion of extension and flexion of the knees on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner must state the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected knees.  

The examiner must state any lateral instability or recurrent subluxation found, as well as any meniscus abnormality.  The examiner must address whether the Veteran's complaints of weakness, instability and giving way constitute or are analogous to recurrent subluxation or lateral instability.  The examiner must also indicate whether the Veteran's objective symptoms, to include anterior and posterior instability as noted in the January 2010 VA examination report, are analogous to recurrent subluxation or lateral instability of the knee.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, to include a separate rating for instability of the knees, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

